Order filed November 5, 2015




                                       In The

        Eleventh Court of Appeals
                                    ____________

                               No. 11-15-00090-CR
                                    __________

             THOMAS MICHAEL ROEMISCH, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee

                    On Appeal from the 132nd District Court
                            Scurry County, Texas
                         Trial Court Cause No. 10165


                                     ORDER
      Court-appointed counsel for Thomas Michael Roemisch has filed in this
court a motion to withdraw as counsel based upon Roemisch’s failure to sign the
certification of his right of appeal. We abate this appeal.
      Counsel notes that the brief is currently due and that one extension has
already been granted. Counsel states in his motion that, despite several attempts to
have Roemisch sign and return the trial court’s certification showing that
Roemisch does have a right of appeal, Roemisch has failed or refused to do so.
Counsel has explained to Roemisch that his failure to sign and return the
certification could result in a dismissal of the appeal. See TEX. R. APP. P. 25.2(d),
(f). Counsel states that, because of Roemisch’s failure to sign and return the
certification, counsel “is no longer able to represent to the Court that Roemisch
wishes to appeal his conviction.” We abate the appeal and remand the cause to the
trial court so that the trial court (1) may determine whether Roemisch desires to
prosecute this appeal and (2) may also afford Roemisch an opportunity to sign the
certification of his right of appeal.
      The clerk of the trial court is directed to prepare and forward to this court a
supplemental clerk’s record containing the findings, recommendations, any orders
of the trial court, and a certification of the defendant’s right of appeal that is either
signed by Roemisch or contains a notation by the trial court that Roemisch refuses
to sign the certification. The court reporter is directed to prepare and forward to
this court the reporter’s record from the hearing. These records are due to be filed
in this court on or before December 21, 2015.
      The appeal is abated.


                                                      PER CURIAM


November 5, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                            2